Citation Nr: 1242645	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.

6.  Entitlement to special monthly compensation for loss of use of a creative organ.

7.  Entitlement to an initial compensable rating for residuals of a right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1966.  [The Board observes that, although the Veteran's DD 214 indicates that he was discharged from service in August 1966, a March 2006 printout from the National Personnel Records Center indicates that the Veteran was discharged from service in November 1966.  However, the Board will proceed to use the dates of service as shown on the DD 214.]

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Regarding the issue of entitlement to an initial compensable rating for residuals of a right inguinal hernia, the Board observes that, in his January 2008 substantive appeal, the Veteran indicated that he was appealing all of the issues listed on the statement of the case.  However, in listing the issues that he was appealing, he identified all of the other issues listed on the title page except for his initial rating claim.  As the RO proceeded to issue a February 2010 supplemental statement of the case that included the issue of an initial compensable rating for residuals of a right inguinal hernia, the Board concludes that this issue is properly on appeal.  

The Board notes that the Veteran requested an in-person hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in May 2009.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2012). 

In December 2010, the Board remanded this appeal to afford the Veteran VA examinations and for the RO to consider whether a regulation amendment applied to the Veteran's PTSD claim.  As discussed in detail below, the Veteran was scheduled for VA examinations, but failed to report.  Additionally, it does not appear that, when the Veteran's PTSD claim was readjudicated, the amendment to the regulation pertaining to the verification of stressors was considered.  However, as the Board is denying the Veteran's PTSD claim due to lack of a current diagnosis, the Board finds that the Veteran is not harmed by the Appeals Management Center's (AMC's) failure to consider the regulation amendment pertaining to the verification of stressors.  Therefore, the Board concludes that there has been substantial compliance with its Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hypertension was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein, including the service-connected diabetes mellitus, type II.

2.  At no time during the appeal period has a diagnosis of PTSD been shown.

3.  At no time during the appeal period has a diagnosis of bilateral hearing loss been shown.

4.  Tinnitus was first shown several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

5.  At no time during the appeal period has a diagnosis of erectile dysfunction been shown.
6.  The Veteran does not suffer from the loss of use of a creative organ due to military service or a service-connected disability.

7.  The service-connected residuals of a right inguinal hernia are manifested by a scar that is not painful; does not involve areas of 6 square inches (39 sq. cm.) or 144 square inches or greater; is not unstable with frequent loss of covering of the skin over the scar; and does not cause limitation of function.  His right inguinal hernia is not recurrent.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012); 38 C.F.R. § 3.310 (2006).

2.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

4.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

5.  Erectile dysfunction was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012); 38 C.F.R. § 3.310 (2006).

6.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2012).

7.  The criteria for an initial compensable rating for residuals of a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2012); and § 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to the initial rating claim on appeal, this claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the July 2006 rating action, the March 2006 notice letter apprised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, however, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, a pre-decisional notice letter dated in March 2006 complied with VA's duty to notify the Veteran with regards to the remaining issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, another letter also dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also scheduled examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

As noted in the Introduction, the issues on appeal were remanded in December 2010 to afford the Veteran VA examinations.  The Veteran was scheduled for VA examinations in June 2011, but did not appear for the evaluations and has not provided an explanation for his failure to report for the examinations.  Indeed, a contact note dated in July 2011 indicates that a message was left with the Veteran regarding his failure to report; there is no indication that the Veteran responded.  Therefore, the Board concludes that VA has discharged its duty to assist the Veteran in obtaining examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Accordingly, the Board finds that VA has no duty to assist that was unmet.  
II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., hypertension and sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

		1.  Hypertension 

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus, type II.  See, e.g., January 2008 substantive appeal.  He has not contended that this disorder is directly related to his service.  In this regard, the Veteran's STRs shows no treatment for, or diagnosis of, hypertension.  His August 1966 separation examination revealed that his blood pressure was 132/82.  In his accompanying report of medical history, the Veteran denied having high blood pressure.  

According to post-service medical records, the earliest indication of a diagnosis of hypertension is March 2007.  At that time, the Veteran's reported medical history included hypertension; the onset date of his hypertension has not been shown.  A VA opinion was obtained in October 2007; it is not clear whether the Veteran's claims file and pertinent records were reviewed.  This opinion indicates that the Veteran's hypertension is not secondary to his diabetes mellitus, type II.  The rationale is that the Veteran's hypertension was longstanding and that hypertension is commonly found in the general population.  

The Veteran submitted a private opinion from a physician with Geneva Family Practice Associated dated in February 2008.  This opinion indicates that, although the Veteran's peripheral vascular disease was due to his diabetes mellitus, type II, his hypertension was an independent comorbordity.  No rationale for this opinion was provided.  A review of the Veteran's post-service medical records fails to show any opinion relating his hypertension to his diabetes mellitus, type II.  As discussed above, the Veteran was scheduled for a VA examination to determine the etiology of his hypertension, but failed to report for that examination.

Based on a review of the evidence, the Board concludes that service connection for hypertension as secondary to the service-connected diabetes mellitus, type II is not warranted.  Although the Veteran is service connected for diabetes mellitus, type II and has been diagnosed post-service with hypertension, the evidence fails to show a nexus between his service-connected diabetes mellitus, type II and his hypertension.

In this case, no medical professional has provided any opinion indicating that the Veteran's diabetes mellitus, type II either caused his hypertension or aggravates his hypertension.  As discussed above, the October 2007 VA opinion indicates that the Veteran's hypertension was not secondary to his diabetes mellitus, type II as it was longstanding and is commonly found in the general population.  Furthermore, one of the Veteran's private physicians also opined that the Veteran's hypertension was an independent comorbodity and was not related to the diabetes mellitus, type II.  Of importance to the Board regarding the private opinion is that the physician provided a positive nexus opinion regarding the Veteran's peripheral vascular disease, yet still provided a negative opinion as to the Veteran's hypertension.  

The Board acknowledges that neither opinion indicates that the Veteran's pertinent records were reviewed, and the February 2008 private opinion also does not contain a rationale.  To the extent that these opinions lack probative value as a result of these deficiencies, the Board reiterates that no medical professional has provided any opinion relating the Veteran's hypertension to his service-connected diabetes mellitus, type II, to include either being caused by it or aggravated by it.  The Veteran was scheduled for a VA examination to resolve the issue of whether there was any relationship between his hypertension and his diabetes mellitus, type II, but he failed to report for that examination.  He has not provided good cause for his failure to report--indeed, he has not provided any explanation despite the RO leaving him a message in July 2011.  In this case, the totality of the probative medical evidence fails to establish that the Veteran's hypertension is secondary to the service-connected diabetes mellitus, type II.  As for aggravation, the Veteran does not contend, nor does the evidence show, that his service-connected diabetes mellitus, type II aggravates his hypertension.  

Moreover, although post-service records show a diagnosis of hypertension, the evidence fails to show that such disability was manifested to a degree of 10 percent or more within discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Indeed, this disorder was not first shown until almost 40 years after the Veteran's separation from active duty.  

The Board acknowledges the Veteran's belief that he has hypertension that is secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, Veteran's own assertions as to an etiology of a disability have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, to include being secondary to the service-connected diabetes mellitus, type II, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension on a presumptive basis, and as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

		2.  PTSD 

The Veteran contends that he has PTSD as a result of running over a landmine that resulted in shrapnel injuries to his stomach and left knee.  See, e.g., January 2008 substantive appeal.

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  Indeed, the Veteran has not claimed participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . .  and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressor may not be accepted, standing alone, as sufficient proof of their occurrence.  Moreover, as discussed below, the evidence fails to establish that the Veteran has a current psychiatric disorder.  Therefore, the Board need not consider whether the Veteran has a verified stressor.

The Veteran's STRs reveal no treatment for, or diagnosis of, PTSD or any other psychiatric disorder.  His August 1966 discharge examination revealed a clinically normal psychiatric system.  In his accompanying report of medical history, the Veteran denied symptoms such as nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, and an excessive drinking habit.

According to post-service medical records, the Veteran has not been diagnosed with PTSD or any other psychiatric disorder.  Indeed, there is no indication that the Veteran has ever sought treatment for a psychiatric disorder.

Based on a review of the evidence, the Board concludes that service connection for PTSD is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of PTSD or any other psychiatric disorder during the appeal.  In this case, none of the Veteran's post-service treatment records shows any treatment for, or diagnosis of, PTSD or any other psychiatric disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of PTSD at any time during the appeal period.  

As the Board has determined that the Veteran does not have a current disability, it need not address whether the Veteran has a verified stressor.  Therefore, although the Board remanded this issue for consideration of whether the amendment regarding the verification of stressors applied to the Veteran, in light of service connection being denied due to lack of a disability, the AMC's failure to consider the amendment does not harm the Veteran.

The Board acknowledges the Veteran's belief that he has PTSD that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of PTSD.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A § 5107.  

		3.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  See, e.g., January 2008 substantive appeal.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In the current appeal, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of a bridge specialist.  Accordingly, and as noted in the Board's December 2010 Remand, in-service acoustic trauma is conceded. 

The Veteran's STRs include an induction examination in May 1964 that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
XXXX
5 (10)
LEFT
0 (15)
5 (15)
5 (15)
XXXX
5 (10)

His discharge examination in August 1966 revealed puretone thresholds converted from ASA units to ISO units as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
    XXXX
0 (5)
LEFT
0(15)
0 (10)
0 (10)
XXXX
0 (5)

The Veteran's STRs show no treatment for, or diagnosis of, bilateral hearing loss.  His August 1966 report of medical history shows that he denied hearing loss and having any ear trouble.  

According to post-service medical records, the Veteran has not sought treatment for, or evaluation of, bilateral hearing loss.  There are no audiological evaluations of record.  Thus, bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385 has not been shown at any time during this appeal.  As discussed above, this issue was remanded to afford the Veteran a VA examination, but he failed to report and has not provided good cause for such failure.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a bilateral hearing loss disability as defined by VA with 38 C.F.R. § 3.385.  In this case, none of the Veteran's post-service treatment records shows any treatment for, or diagnosis of, bilateral hearing loss.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385 at any time during the appeal period.  

The Board acknowledges the Veteran's belief that he has bilateral hearing loss that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of bilateral hearing loss.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.  

		4.  Tinnitus

The Veteran contends that he has tinnitus as a result of in-service acoustic trauma.  See,, e.g., January 2008 substantive appeal.  As discussed above, acoustic trauma as a result of his MOS has been conceded.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, tinnitus.  There is no indication that the Veteran made any complaints in service about tinnitus.  His August 1966 discharge examination revealed clinically normal ears.  In his accompanying report of medical history, the Veteran denied having any ear problems.

According to post-service medical records, the Veteran has not complained of tinnitus.  There is no indication that he has sought treatment for tinnitus, or has been diagnosed with tinnitus.  As discussed above, the Veteran failed to report for the June 2011 examination.  However, the Board observes that the Veteran is competent to report experiencing tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has not explicitly provided any statements that he currently has tinnitus, since he filed a claim for tinnitus, when affording him the benefit-of-the-doubt, the Board concludes that the Veteran does have tinnitus.  In other words, notwithstanding the lack of reports regarding his tinnitus, the assertion that he experiences tinnitus--as evidenced by his filing a claim--is sufficient to conclude that he does have tinnitus.  However, at no time during this appeal has the Veteran reported the onset of his tinnitus.  There is no evidence of record showing that the Veteran's tinnitus has been opined to be related to his military service.

Based on a review of the evidence, the Board concludes that service connection for tinnitus is not warranted.  Although in-service acoustic trauma has been conceded and the Board finds that the Veteran does indeed have tinnitus, the evidence fails to show a nexus between his service and his current disability. 

The Board acknowledges that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  However, at no time since he filed his claim has he indicated that the onset of his tinnitus began in service.  Here, in his initial claim in January 2006, the Veteran did not report the onset date of his tinnitus.  None of his statements during this appeal have indicated that the onset of his tinnitus began in service and has continued since service.  Therefore, the evidence does not show that the onset of the Veteran's tinnitus was in service or that there has been a continuity of relevant symptoms since his active duty.

Furthermore, the claims folder contains no competent evidence of tinnitus associated with the Veteran's active duty.  In this case, no medical professional has provided any opinion indicating that the Veteran's tinnitus is due to his conceded in-service acoustic trauma.  As discussed above, this issue was remanded to afford the Veteran a VA examination, which he failed to report for without providing good cause for not reporting.  Consequently, no medical opinion regarding the etiology of his tinnitus was obtained.

The Board acknowledges the Veteran's belief that he has tinnitus that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, Veteran's own assertions as to a etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board must conclude that service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107.  

		5.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is secondary to his service-connected diabetes mellitus, type II.  See, e.g., January 2008 substantive appeal.

The Veteran's STRs reveal no treatment for, or diagnosis of, erectile dysfunction.  His August 1966 discharge examination revealed a clinically normal genitourinary system.  Indeed, the Veteran has not contended that his erectile dysfunction is directly related to his military service.  Rather, his only contentions have been that it is secondary to his service-connected diabetes mellitus, type II.  

According to post-service medical records, the Veteran has not been diagnosed with erectile dysfunction.  Indeed, there is no indication that the Veteran has ever sought treatment for erectile dysfunction.  As noted above, the Veteran failed to report for a VA examination scheduled in June 2011 and did not provide good cause for not reporting.

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II, is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of erectile dysfunction during the appeal.  In this case, none of the Veteran's post-service treatment records shows any treatment for, or diagnosis of, erectile dysfunction.  The Board tried to assist the Veteran in developing this claim by scheduling him for a VA examination, but the Veteran did not report.  Thus, any information pertinent to this claim--such as a diagnosis of erectile dysfunction that could have been shown at an examination--was not obtained.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225; McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of erectile dysfunction at any time during the appeal period.  Service connection for a condition cannot be awarded on either a direct or secondary basis.  

The Board acknowledges the Veteran's belief regarding the etiology of the erectile dysfunction that he believes that he has.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of erectile dysfunction.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.  
	B.  Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation for loss of use of a creative organ.  See, e.g., January 2008 substantive appeal.

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) and 38 C.F.R. §§3.350  and 3.352.

Special monthly compensation is payable at a specified rate if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

The Veteran is currently service connected for peripheral vascular disease of both lower extremities; diabetes mellitus, type II; peripheral neuropathy of both lower extremities; and residuals of a right inguinal hernia.  

The Veteran's STRs do not show the incurrence of acquired absence of one or both testicles.  His August 1966 discharge examination revealed a clinically normal genitourinary system.  The Veteran has not contended that he acquired the absence of one or both testicles during service.  

According to post-service medical records, the loss of a creative organ shown by acquired absence of one or both testicles has not been shown at any time during this appeal.  VA examinations in July 2008 and September 2009 for the Veteran's peripheral vascular disease do not indicate that those disabilities caused the loss of use of a creative organ.  In this case, no medical professional has provided any opinion indicating that the Veteran has the loss of use of a creative organ as a result of a service-connected disability.  The Veteran failed to report for his June 2011 VA examination, without providing good cause for not reporting.

Based on a review of the evidence, the Board concludes that the Veteran is not entitled to special monthly compensation for loss of use of a creative organ.  Here, there is no medical evidence establishing that the Veteran has the loss of use of a creative organ shown by acquired absence of one or both testicles.  As discussed above, the loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  

In this case, the Veteran was scheduled for a VA examination, in part, to determine whether he has the loss of use of a creative organ.  He did not report for that examination; and, to date, has not provided good cause for why he did not report, even with the RO contacting him.  

There is no medical evidence of record establishing that the Veteran has the loss of use of a creative organ due to wounds or other trauma sustained in service; from operations in service for the relief of other conditions; or as a result of his service-connected peripheral vascular disease of both lower extremities, diabetes mellitus, type II, peripheral neuropathy of both lower extremities, and residuals of a right inguinal hernia.  Furthermore, for the reasons set forth above, the Board has found that service connection for erectile dysfunction is not warranted.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for special monthly compensation for loss of use of a creative organ.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.  

	C.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the residuals of a right inguinal hernia as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted.  
The Veteran contends that he is entitled to an initial compensable rating for the service-connected residuals of a right inguinal due to the severity of his symptomatology.  The Board finds, however, that the lack of pertinent medical findings is more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  

In this case, the Veteran's residuals of a right inguinal hernia have been shown to include scarring.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.118, DC 7804, which evaluates impairment from scars.

The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008, and because he did not elect to have this issue adjudicated under the new criteria, his claim will only be evaluated under the rating criteria in effect prior to that date.  Id.  

Pursuant to the criteria for the evaluation of skin(scar) symptomatology, DC 7804 provides for a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (prior to October 23, 2008).

Scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 10 percent evaluation if they involve areas of 6 square inches (39 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7801.

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion warrant a 10 percent evaluation if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802.

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar, warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803.

Scars that cause limitation of function of affected part are to be rated on limitation of function of affect part.  38 C.F.R. § 4.118, DC 7805.

The Board also observes that 38 C.F.R. § 4.114, DC 7338 evaluates impairment from inguinal hernias.  Specifically, pursuant to DC 7338, a noncompensable or zero percent evaluation is warranted for a hernia that is small, reducible, or without true hernia protrusion; or that is not operated but remediable.  38 C.F.R. § 4.114, DC 7338.

A 10 percent evaluation is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  Id.

A 30 percent evaluation is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  Id.

A 60 percent evaluation is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  Id.

In this case, the RO granted service connection based on the Veteran's STRs that showed surgery for a right inguinal hernia in July 1966.  Prior to the July 2006 rating action, no examination was afforded to the Veteran to determine the residuals of his right inguinal hernia.

Pursuant to the Board's December 2010 Remand, a VA examination was scheduled in June 2011 to determine the severity of the Veteran's residuals of a right inguinal hernia.  However, as previously discussed herein, the Veteran did not report for his examination, nor did he provide any good cause for why he did not report.  According to post-service medical records, the Veteran has not sought treatment for his residuals of a right inguinal hernia.  There is no indication that his right inguinal hernia has been recurrent since service.

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted.  In this case, a compensable rating for scarring requires that the scar be painful on examination; be deep or cause limitation of motion if it involves areas of 6 square inches (39 sq. cm.) or greater; if it involves areas of 144 square inches or greater and is superficial and does not cause limitation of motion; or if it is unstable.  In this case, there is no evidence that the Veteran's scar meets any of the criteria for a compensable rating.  Furthermore, there is no indication that any scarring causes limitation of function of the affected part.  Since the award of service connection, no evidence has been presented to show that the Veteran's scar meets the criteria for a compensable meeting.  Indeed, there is no indication that the Veteran has sought any treatment for residuals of a right inguinal hernia.  Moreover, the Veteran's contentions do not indicate that his scar meets the criteria for a compensable rating as discussed above.  Indeed, the Veteran has not provided any contentions regarding why he believes an initial compensable rating is warranted.  

In determining whether an initial compensable rating is warranted, the Board has also considered whether a rating under DC 7338, which evaluates impairment for inguinal hernias, is warranted.  However, after reviewing the evidence, the Board finds that a compensable rating under DC 7338 is not warranted.  A compensable rating pursuant to DC 7338 requires that the postoperative hernia is recurrent.  In this case, the evidence fails to show that the Veteran's right inguinal hernia is recurrent.  There is no medical evidence since the award of service connection showing that he has had any recurrence of his right inguinal hernia or that he currently has a right inguinal hernia.  Indeed, the Veteran has not contended as such.  Therefore, the Board concludes that a compensable rating for a recurrent inguinal hernia is not warranted.  38 C.F.R. § 4.114, DC 7338.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of a right inguinal hernia warrants a compensable rating at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable evaluation at any time since the award of service connection for this service-connected disability. 

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that the residuals of a right inguinal hernia have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the residuals of a right inguinal hernia have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, any problems experienced by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, as for any impairment in employability, the Board observes that the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  By way of a September 2008 rating action, the RO concluded that the Veteran's claim was moot due to the award of 100 percent evaluations for the peripheral vascular disease of each lower extremity.  [The Board observes that that decision also granted special monthly compensation based on housebound status.]  Accordingly, as the issue of entitlement to a TDIU has been rendered moot by the September 2008 grants, the Board need not consider whether a claim for a TDIU has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.

Entitlement to an initial compensable rating for residuals of a right inguinal hernia is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


